DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 10, from which claims 11-16, 18 and 19 depend, the term “pellet quality” renders the scope of the claim indefinite in that it is not clear exactly what properties (hardness, size, shape etc.) or limits would constitute this “quality” rendering the scope of the claims indefinite. 

3) In claim 12, the term “a controlling variable” renders the scope of the claim indefinite for substantially the same reasons as given for the term “control variable” above.
4) In claim 13, the term “a previously experimentally oriented matrix” renders the scope fo the claim indefinite in that it is not clear what exactly this term would encompass, rendering the scope of the claim indefinite.
5) In claim 19, the term “based on the plasticity of the specimen” renders the scope of the claim indefinite in that it is not clear exactly how or in what manner the measured plasticity will affect the binder concentration added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/092137 A1 (WO’137) in view of GB1505827 (GB’827). With respect to claims 10 and 17, WO’137 teaches a method and apparatus for controlling pellet quality in iron ore production including mixing iron ore, water and a binder in a mixer (3) and pelletizing or balling the mixture into green pellets in a pelletizing device (9) with a sampling step between the mixing and pelletizing steps, but does not specifically teach the use of a sampling step including a pressure test. GB’827 teaches that at the time the invention was filed, it was known in the art to sample a mixture of iron ore, water and additives that is to be formed into a green pellet to be sintered or burned by employing a pellet forming device to take a sample from the mixture (see page 1 line 75 to page 2 line 15 for example) where the formed pellet is then subjected to a test that includes placing the pellet under pressure (see page 3 lines 70-90 for example) thereby meeting the instant claim limitation of some undefined “pressure test” in order to determine pellet quality. Because improve determination  of pellet quality would also be desirable in the system of WO’137, motivation to include the sampling system between mixing and pelletizing as shown to be desirable in pellet manufacturing systems by GB’827 in the pellet manufacturing system of WO’137 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Wit respect to claim 11, WO’137 shows a storage container (6 or 8) downstream of where a sampling operation  would occur.

With respect to claim 14, GB’827 does not recite any particular shape for the test specimen (pellet) produced, but it is not seen that the shape of the pellet would materially affect the operation of the claimed apparatus or method and it has been held that where no new or unexpected result is shown to arise therefrom, motivation  to alter the shape or configuration of a component shown by the prior art, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV B.
With respect to claim 15, the operation of both WO’137 and GB’827 are continuous.
With respect to claim 16, the pellets of WO’137 are then burnt or sintered.
With respect to claim 18, GB’827 teaches forming the test specimen by compressing a mixture part (see claim 1 for example).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 1/31/2022 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments filed on 1/31/2022 overcome 
Applicant’s argument that neither WO’137 or GB’827 show a method where a test specimen is formed from a raw mixture and a pressure test used as a control variable for the mixture is not persuasive since as stated in the above rejection, GB’827 teaches this feature, where the sample preparation and testing of examination of GB’827 meet the broad and undefined limitations of a “pressure test” and a “control variable”. Applicant’s further argument that GB’827 employs its testing for analytical testing such as composition rather than plasticity is noted, and claim 19, which includes this limitation, has been indicated as containing allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk